 1
                                                     THE HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE
 8     UNITED STATES OF AMERICA,                    No. CR18-00016-TSZ
 9                                 Plaintiff,       ORDER GRANTING MOTION FOR
                                                    LEAVE TO FILE OVERLENGTH BRIEF
10     v.

11   CLYDE MCKNIGHT,

12                                 Defendant.

13
            The court, having received and reviewed Defendant’s Motion for Leave to File
14
     Overlength Brief, docket no. 128, and based on the other records and files in this matter,
15
     and good cause appearing,
16
            IT IS HEREBY ORDERED that Defendant’s Motion to for Leave to File
17   Overlength Brief is GRANTED.
18                  DATED this 7th day of December, 2018.
19

20

21                                                        A
                                                          Thomas S. Zilly
22
                                                          United States District Judge
23

24




     ORDER GRANTING MOTION FOR LEAVE TO FILE                   LAW OFFICES OF JOHN HENRY BROWNE, P.S.
     OVERLENGTH BRIEF - 1                                                       800 NORTON BUILDING
                                                                                 801 SECOND AVENUE
                                                                            SEATTLE, WASHINGTON 98104
                                                                         (206) 388-0777 • FAX: (206) 388-0780
